Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 01/31/2022.
Claims 1-30 are under examination.


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 01/31/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 8452978 B2		System and method for user authentication and dynamic usability of touch-screen devices
US 20130223696 A1		SYSTEM AND METHOD FOR PROVIDING SECURE ACCESS TO AN ELECTRONIC DEVICE USING FACIAL BIOMETRIC IDENTIFICATION AND SCREEN GESTURE
US 20140109018 A1		GESTURE ENTRY TECHNIQUES
US 20160277396 A1		SYSTEM AND METHOD FOR SELECTIVELY INITIATING BIOMETRIC AUTHENTICATION FOR ENHANCED SECURITY OF ACCESS CONTROL TRANSACTIONS
US 9349035 B1		Multi-factor authentication sensor for providing improved identification
US 20170344251 A1		SYSTEMS AND METHODS FOR AUTHENTICATION CODE ENTRY IN TOUCH-SENSITIVE SCREEN ENABLED DEVICES

US 20150213244 A1		USER-AUTHENTICATION GESTURES
US 20160275281 A1		SELECTIVELY PROVIDING PERSONAL INFORMATION AND ACCESS TO FUNCTIONALITY ON LOCK SCREEN BASED ON BIOMETRIC USER AUTHENTICATION
US 20170046508 A1		BIOMETRIC AUTHENTICATION USING GESTURE
US 20180004924 A1		SYSTEMS AND METHODS FOR DETECTING BIOMETRIC TEMPLATE AGING
US 20150348001 A1		USER INTERFACE FOR PAYMENTS
US 20150324113 A1		UNLOCKING ELECTRONIC DEVICES USING TOUCHSCREEN INPUT GESTURES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/JASON CHIANG/Primary Examiner, Art Unit 2431